           Case 1:19-cv-12112-DJC Document 12 Filed 10/16/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

CHRISTA KATSENES,
     Plaintiff,

      v.                                        Civil Action No. 1:19‐cv‐12112‐____

U.S. BANK TRUST, N.A., As Trustee For
Lsf9 Master Participation Trust,
      Defendant.
                               ORDER OF RECUSAL
                                 October 15, 2019
TALWANI, D.J.

      Pursuant to 28 U.S.C. § 455(b)(4), I recuse myself from participation in this matter

and direct the clerk forthwith to reassign the case randomly to another District Judge.

      IT IS SO ORDERED.

                                                /s/ Indira Talwani
                                                United States District Judge
